Citation Nr: 0522304	
Decision Date: 08/16/05    Archive Date: 08/25/05

DOCKET NO.  03-22 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to service connection for a respiratory disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefits sought on 
appeal.  The veteran, who had active service from June 1969 
to September 1969, appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in November 
2004, and that development was completed by the Appeals 
Management Center.  The case has since been returned to the 
Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has not been shown to have a current 
respiratory disorder that is causally or etiologically 
related to his military service.


CONCLUSION OF LAW

A respiratory disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.306 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of information and evidence needed to 
substantiate and complete a claim.  Collectively, the August 
2000 and July 2002 rating decisions as well as the April 2003 
Statement of the Case and the August 2003 and March 2005 
Supplemental Statements of the Case issued in connection with 
this claim have notified the veteran of the evidence 
considered, the pertinent laws and regulations, and the 
reasons his claim was denied.  In addition, a letter was sent 
to the veteran in May 2002 that specifically informed him of 
the substance of the VCAA, including the division of 
responsibilities between the VA and the veteran in obtaining 
the evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) the May 2002 letter has essentially 
satisfied the notice requirements by: (1) Informing the 
appellant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) informing 
the appellant about the information and evidence the VA will 
seek to provide; (3) informing the appellant about the 
information and evidence the claimant was expected to 
provide; and (4) informing the appellant to provide any 
evidence in the appellant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you got pertaining to your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records have been obtained and 
associated with the claims file, as were his VA medical 
records and private medical records.  The veteran was also 
afforded a VA examination in January 2005 in connection with 
his claim for service connection for a respiratory disorder.  
The veteran and his representative have not made the Board 
aware of any additional evidence that needs to be obtained 
prior to appellate review.  

Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained.  Simply put, the Board finds that 
disposition of the appellant's claim is appropriate.


Background and Evidence

Service records show that the veteran had active service from 
June 1969 to September 1969.

Service medical records indicate that the veteran was 
provided a pre-induction examination in June 1969 at which 
time a clinical evaluation of his lungs and chest was normal, 
and he denied having a medical history of asthma, shortness 
of breath, or a chronic cough.  The veteran later sought 
treatment in July 1969 with complaints of dyspnea, shortness 
of breath, and a cough.  He was noted to have bilateral 
wheezes that were greater on the right than on the left, and 
it was recommended that chest x-rays be obtained.  The 
veteran was thereafter diagnosed with pneumonia, but his 
physical profile record listed his defect as asthma.  He was 
seen again the following week at which time his physical 
profile record indicated that he had bronchial asthma.  The 
veteran went to the emergency room two weeks later for a 
follow-up of his pneumonia.  His chest x-ray was noted to be 
normal, but he had bilateral expiratory rales and wheezes and 
was diagnosed with acute bronchitis.  It was noted the next 
day that there was an erroneous induction board pending, and 
he was seen again in July 1969 at which time it was noted 
that he had had asthma since his childhood.  His diagnosis 
was listed as bronchial asthma, which was determined to have 
existed prior to service, but it was also noted that he met 
the medical fitness standards for induction and retention.  
The veteran was subsequently provided a physical examination 
in July 1969 during which he was noted to have wheezing and 
rhonchi, and he was diagnosed with bronchial asthma.  The 
veteran also reported having a medical history of asthma, 
shortness of breath, and a chronic cough.

Private medical records dated in June 1988 indicate that a 
physical examination found the veteran's lungs to be clear.

Private medical records dated from August 1988 to February 
1996 indicate that the veteran was seen in January 2001 with 
complaints of chest pain for which a myocardial infarction 
had to be ruled out.  It was noted at that time that he had 
had increased shortness of breath during the previous year 
and a half and that he was a miner and a smoker.  A physical 
examination revealed a few wheezes and rhonchi, and a chest 
x-ray showed prominent pulmonary markings bilaterally that 
may have been entirely related to the technique, but there 
was the possibility of early failure that had to be ruled out 
clinically.  There was also a questionable minimal infiltrate 
or atelectasis in the left mid lung field.  Upon his 
discharge, the veteran's lungs were noted to be clearer with 
no chest pain and dyspnea usual.  

In October 1997, Don Chaffin, M.D. submitted a letter in 
which he indicated that the veteran had been diagnosed with 
chronic obstructive pulmonary disease with an asthmatic 
component.

VA medical records dated from March 1999 to May 2002 document 
the veteran's treatment for various disorders.  He was 
hospitalized in March 1999 with complaints of chest pain, and 
it was noted that his past medical history included reactive 
airway disease on exposure to cold and chemicals.  On 
physical examination, the veteran denied having shortness of 
breath, wheezing, cough with sputum, or hemoptysis.  His 
lungs had equal air entry bilaterally, and there were no 
added sounds.  His diagnoses did not include a respiratory 
disorder.  The veteran was later seen in April 1999 at which 
time he did not have any chest pain or shortness of breath.  
He subsequently sought treatment in March 2000 with 
complaints of a cough with thick sputum as well as 
congestion.  It was noted that he did not have chest pain, a 
fever, or shortness of breath.  A physical examination did 
not reveal any rales or wheezes, but the veteran did cough 
frequently.   He was diagnosed with acute bronchitis.  The 
veteran was later seen in January 2001 with episodes of 
wheezing as well as a cough that was not improving, and he 
indicated that he needed to use his inhaler more frequently.  
A physical examination did not find the veteran to be in 
respiratory distress, and there were no rales, but he did 
have an increased expiratory phase.  He was diagnosed with 
bronchitis and with possible chronic obstructive pulmonary 
disease and asthma.  Pulmonary function tests were performed 
in April 2001, which revealed moderate restriction with an 
additional obstructive component.  It was also noted that 
there was a good post bronchodilator response.  In July 2001, 
the veteran was instructed on inhaler usage.  

The veteran was afforded a VA general medical examination in 
June 1999 at which time it was noted that he was a 
disability-retired coal miner and that he had no smoking 
history since 1990.  A physical examination found his lungs 
to be clear with no rales, wheezes, or rhonci.

In his July 2003 hearing testimony before a hearing officer 
at the RO, the veteran stated that he was first diagnosed 
with a respiratory disorder during his basic training in 1969 
when he was exposed to tear gas without the use of a gas 
mask.  He indicated that he could not make it to the door of 
the gas house and had to be carried outside.  The veteran 
claimed that his problems began a week later, which included 
shortness of breath, and that he was discharged with 
diagnoses of chemical asthma and bronchitis.  He denied 
having any breathing problems prior to entering service.  The 
veteran also related that his respiratory complaints 
continued after his discharge from service, but indicated 
that the only thing that bothered him was contact with 
chemicals, such as perfumes and hairspray.  He stated that he 
first sought treatment for asthma following his military 
service in 1971 or 1972 at which time he was told that the 
only thing wrong with him was a bleeding ulcer.  The veteran 
also testified that he worked in and around coal mines for 12 
or 13 years.

The veteran was afforded a VA examination in January 2005 at 
which time his claims file and medical history were reviewed.  
Following a physical examination as well as a review of the 
veteran's pulmonary function tests and x-rays, the examiner 
indicated that the veteran had allergic asthma, and based on 
a review of literature, commented that it was at least as 
likely as not that the disorder could have been triggered by 
tear gas used in training.  He also indicated that it was at 
least as likely as not that the veteran had occupational lung 
disease from his 32 years of working in the mining 
environment underground and with exposure to rock dust on the 
surface mining.  The examiner further stated that it was at 
least as likely as not that the veteran had reactive airway 
disease triggered by exposure to tear gas, if it could be 
proven that he had such exposure on July 9, 1969.  However, 
he also commented that it was at least as likely as not that 
this was acute and would not be a chronic process.  Rather, 
he opined that the chronic process was at least as likely as 
not the result of his mining industry exposure.  

In response to the question of whether the veteran's asthma 
preexisted service, the January 2005 VA examiner noted that 
the only confirming evidence of record was the statement 
dated on July 29, 1969 indicating that the veteran had had 
the disorder since childhood.  He also indicated that the 
veteran's enlistment examination, including both the history 
and physical examination, did not include any evidence of 
preexisting asthma.  The examiner further opined that it was 
at least as likely as not that the veteran's symptomatology 
in service was an acute transitory exacerbation of bronchial 
reactive airway disease or asthma and not a long-term 
sensitization or chronic disorder.  The examiner also stated 
that it was at least as likely as not that the veteran's 
initial diagnosis could have been bronchitis, as he did have 
a temperature of 100 degrees when he was seen on July 9, 1969 
and had bilateral wheezing.  


Law and Analysis

The veteran contends that he is entitled to service 
connection for a respiratory disorder.  More specifically, he 
claims that he has a current respiratory disorder that is 
etiologically related to his military service.

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).  In order to establish service connection, 
a claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service-connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned. When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim. 38 C.F.R. § 3.303(b).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service. 38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).  

In July 2003, the VA General Counsel issued a precedent 
opinion which held that, to rebut the presumption of sound 
condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id.  In 
its decisions, the Board is bound to follow the precedent 
opinions of the General Counsel.  38 U.S.C.A. § 7104(c).  

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability. See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  A preexisting injury or disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease. 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Temporary or 
intermittent flare-ups of the preexisting condition during 
service are not sufficient to be considered aggravation 
unless the underlying condition, as contrasted to symptoms, 
has worsened. Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); 
Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991). 
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service. 38 C.F.R. § 3.306(b).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin such doubt may be resolved in favor of the claimant. 
By reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim. 38 
C.F.R. § 3.102.

When the evidence of record is considered under the laws and 
regulations as set forth above, the Board is of the opinion 
that the veteran is not entitled to service connection for a 
respiratory disorder.  In this case, the presumption of 
soundness applies because the veteran's physical examination 
at the time he enlisted in the service made no reference to a 
respiratory disorder.  The Board does observe that the 
veteran's service medical records dated on July 29, 1969 
noted that he had had asthma since his childhood.  
Nevertheless, the Board finds that the presumption of 
soundness has not been rebutted by clear and unmistakable 
evidence.  There is no other medical evidence of record 
indicating that a respiratory disorder preexisted his period 
of service.  In fact, when the January 2005 VA examiner was 
asked whether the veteran's asthma preexisted his military 
service, he noted that the only confirming evidence of record 
was the statement dated on July 29, 1969.  As such, there is 
not clear and unmistakable evidence demonstrating that 
veteran had a preexisting respiratory disorder.  Therefore, 
the Board need not address the question of whether there is 
clear and unmistakable evidence that a preexisting 
respiratory disorder was aggravated in service such as to 
rebut the presumption of soundness on entrance.  Notably, the 
January 2005 VA examiner opined that the it was at least as 
likely as not that the veteran's symptomatology in service 
was an acute transitory exacerbation of bronchial reactive 
airway disease or asthma and not a long-term sensitization or 
chronic disorder.  In any event, since the Board finds that 
the presumption of soundness on entrance does attach in this 
case, the Board's analysis must turn to the issue of whether 
a current respiratory disorder was incurred during the 
veteran's active service.   

The Board acknowledges that the veteran's service medical 
records do indicate that he had symptomatology in service and 
that he was discharged with a diagnosis of bronchial asthma.  
However, the medical evidence of record shows that the 
veteran did not seek treatment for many decades following his 
discharge from service, and there is no competent evidence of 
record, medical or otherwise, which links a current 
respiratory disorder to a disease or symptomatology in 
service.  Although the January 2005 VA examiner commented 
that the veteran's allergic asthma or a reactive airway 
disease could have been triggered by tear gas used in 
training, he premised his opinion on the assumption that the 
veteran had exposure to tear gas on July 9, 1969.  The Board 
notes that the evidence of record does not confirm such 
exposure and the Board observes that the service medical 
records documenting treatment for respiratory symptomatology 
in service makes no mention of tear gas exposure as a 
triggering event.  However, to the extent that it may be 
presumed that such training was standard and that the veteran 
did undergo such training, the VA examiner stated that it was 
at least as likely as not that his symptomatology was acute 
and would not have been a chronic process.  

Significantly, there appears to be an intercurrent cause to 
which the veteran's subsequent manifestations of a 
respiratory disorder are clearly attributable.  In this 
regard, the Board notes that the January 2005 VA examiner 
commented that it was at least as likely as not that the 
veteran had occupational lung disease from his 32 years of 
working in the mining environment both underground and on the 
surface and that the chronic process was at least as likely 
as not the result of his mining industry exposure.  Thus, the 
medical evidence of record has not shown the veteran to have 
a current respiratory disorder that is related to his 
symptomatology in service.  Therefore, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for a respiratory disorder.

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for the veteran's respiratory disorder is not 
warranted.  Although the Board does not doubt the veteran's 
sincere belief that his current respiratory disorder is 
related to service, the veteran is not a medical professional 
competent to render an opinion on matters of medical etiology 
or aggravation and absent a professional medical opinion 
linking the veteran's disorder to service, service connection 
cannot be granted. See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).


ORDER

Service connection for a respiratory disorder is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


